Matter of Giannis F. (Vilma C.--Manny M.) (2015 NY Slip Op 08951)





Matter of Giannis F. (Vilma C.--Manny M.)


2015 NY Slip Op 08951


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Sweeny, J.P., Acosta, Andrias, Moskowitz, JJ.


16319 16318 16317

[*1]In re Giannis F., A Child Under Eighteen Years of Age, etc.,
andVilma C., Respondent-Appellant, Manny M., Respondent, The Administration for Children's Services, Petitioner-Respondent.


Kenneth M. Tuccillo, Hastings on Hudson, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the child.

Order of disposition, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about March 18, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about December 18, 2013, which found that respondent mother had neglected the subject child, unanimously affirmed, without costs. Appeal from fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition. Appeal from decision, same court and Judge, entered on or about December 16, 2013, unanimously dismissed, without costs, as taken from a nonappealable paper.
A preponderance of the evidence supports the finding of neglect against the mother (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). At the fact-finding hearing, the subject child testified that her half brother sexually abused her for nearly four years and that although she alerted her mother on two separate occasions to the abuse, the mother failed to protect her (see Matter of Dayanara V. [Carlos V.], 101 AD3d 411, 412 [1st Dept 2012]). Family Court's credibility determinations are entitled to deference (see Matter of Irene O., 38 NY2d 776, 777 [1975]), and they are supported by the record (see Dayanara, 101 AD3d at 412).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK